                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION


CLOVIS SHANTEZ LIGGINS, #16490-078                §
                                                  §
VS.                                               §              CIVIL ACTION NO. 4:15cv763
                                                  §        CRIMINAL ACTION NO. 4:09cr87(16)
UNITED STATES OF AMERICA                          §

                          MEMORANDUM OPINION AND ORDER

       Pro se Movant Clovis Shantez Liggins filed the above-styled and numbered motion to vacate,

set aside, or correct sentence pursuant to 28 U.S.C. § 2255. A review of the case shows that, on

November 10, 2010, a jury found Movant guilty of conspiracy to manufacture, distribute, or possess

with intent to manufacture or distribute cocaine, cocaine base, and marijuana, in violation of 21

U.S.C. §§ 841 and 846. On August 16, 2012, the court’s sentence of life imprisonment was entered.

The United States Court of Appeals for the Fifth Circuit affirmed the conviction and sentence on

March 25, 2014. The Fifth Circuit held that the court did not err in allowing Government witness

Darrel Lyons to testify as an expert. United States v. Akins, 746 F.3d 590, 600-01 (5th Cir. 2014).

It also held that the evidence was sufficient to convict Movant of the drug conspiracy. Id. at 605-06.

On November 3, 2014, the Supreme Court denied Movant’s writ of certiorari.

       On October 30, 2015, Movant filed the instant § 2255 motion, alleging he is entitled to relief

because his counsel provided ineffective assistance and the court erred by calculating his sentence

using facts not found by the jury or admitted to by Movant. The Government filed a response,

asserting Movant’s claims are meritless, to which Movant filed a reply.




                                                  1
                           FACTUAL BACKGROUND

The Fifth Circuit provided a factual background of the case:

In 2008, the Drug Enforcement Administration (“DEA”) began investigating a drug
conspiracy involving the movement and sale of drugs, primarily powder and crack
cocaine, from Mexico to Dallas, Texas, and then to Paris, Texas, and Hugo,
Oklahoma. The investigation relied heavily on approximately 10,000 wiretapped
telephone calls, and recordings of many of these calls provided much of the evidence
at trial. Agents initially focused on Stacey Williams, suspected to be a large supplier
of cocaine in the Dallas area. Williams introduced his Mexico-based supplier
Francisco Trujillo to Rafael “Fel” Carrae Edwards, describing Edwards as his cousin
from Paris who bought large quantities of powder cocaine. Edwards was arrested on
June 16, 2009, at an apartment in Dallas that Edwards shared with his girlfriend.
Agents found crack cocaine in the bedroom where Edwards was sleeping, along with
a semi-automatic pistol stuffed under the mattress on Edwards' side of the bed. That
same day, law enforcement executed another search warrant at Edwards' residence
in Desoto, Texas. Officers found ledgers that contained notations related to drug
trafficking. The ledgers also contained multiple references to Tommy Deshone
“Shawn” Perkins and his best friend Kendrick Tyshawn Akins. Shawn Perkins and
co-defendants Marco Perkins and Shantez Liggins are brothers. Their mother lived
on Campbell Street in a house that served as a “home base” for the conspiracy in
Paris, Texas. Shawn Perkins would take cocaine purchased from Edwards in Dallas,
convert it to crack cocaine, and resell it in Paris with Marco Perkins, Donnell
“Scooter” Leshone Walters, and other members of the conspiracy. Wire intercepts
between Edwards and Shawn Perkins recorded the two discussing money and cocaine
sales, including one call in which Perkins describes the quality of crack cocaine he
received from Edwards. Agents also conducted two controlled buys from Shawn
Perkins: one involving 14.12 grams of powder cocaine, and another involving 9.8
grams of crack cocaine. Wiretapped calls also suggested that Marco Perkins worked
to distribute drugs largely at the direction of his brother Shawn Perkins. The other
brother, Liggins, provided crack cocaine to Stacy Lynn Gage, a Hugo, Oklahoma,
based distributor who regularly bought cocaine for redistribution from the
Paris-based conspiracy.

In an indictment filed on June 11, 2009, a grand jury charged Edwards, Shawn
Perkins, Akins, Gage, Marco Perkins, Andre “Dre” Deshong Dunkins, Liggins,
Walters, and ten others with conspiracy to manufacture, distribute, or possess with
intent to distribute 5 kilograms or more of cocaine, 50 grams or more of cocaine base,
and 1000 kilograms or more of marijuana in violation of 21 U.S.C. §§ 841 and 846
(Count One). Eight defendants pleaded guilty and the charges against one were
dismissed. In a superceding indictment on August 19, 2010, a grand jury charged the
remaining nine defendants (the eight listed above plus Eladio Jose Leal) with the


                                          2
same conspiracy offense (Count One). Counts Two and Three charged Edwards with
firearm offenses in connection with drug trafficking crimes in violation of 18 U.S.C.
§ 924(c)(1), and Count Four alleged the same against Shawn Perkins. Leal pleaded
guilty to the conspiracy count on October 13, 2010.

The case went to trial on October 25, 2010, against the eight remaining defendants.
Stacy Bellamy, a cooperating witness from Paris, Texas, who pleaded guilty to
conspiracy to possess with the intent to distribute crack cocaine, testified that he had
knowledge of the crack-distribution industry in his hometown. Bellamy testified that
Edwards delivered four kilograms of powder cocaine to Shawn Perkins at Perkins'
mother's house in Paris and that this happened “two or three times.” Bellamy also
testified that he knew Shawn Perkins and Akins to be “best friends” and that Akins
helped Shawn Perkins in the crack cocaine business. Bellamy claimed to have bought
crack cocaine from Shawn Perkins before starting to buy it from Akins, and that he
regularly bought nine ounces of crack from Akins on credit. Another cooperating
witness who pleaded guilty to conspiring to sell crack cocaine, Trentargus Holt,
claimed that at first he bought powder cocaine from Shawn Perkins and Akins before
buying and reselling crack from them.

Hundreds of recordings of wiretapped phone calls between the co-conspirators were
introduced at trial to support the testimony of Bellamy, Holt, and others. Although
in English, the calls made heavy use of code words and vernacular and were often
difficult to parse. The Government called Secret Service Agent Darrell Lyons, one
of the lead investigators of this drug distribution conspiracy, as a lay witness to testify
about the investigation. In the multiple times he was recalled to the stand, Lyons
testified repeatedly about his understanding of the meanings of various code words
used in recorded wiretapped conversations. He testified that the meanings he ascribed
to those words, generally an amount or type of drug, were based on the knowledge
he gained in the course of the investigation as well as his career experience. The
Government also called a DEA Group Supervisor, Mark Styron, as an expert witness
at trial. In addition to testifying about the role that firearms play in drug distribution
organizations, Styron explained his understanding of the meanings of various code
words that he claimed were commonly used in the drug distribution business.

At the close of the Government's case-in-chief, each of the defendants moved for a
judgment of acquittal under Federal Rule of Criminal Procedure 29, and all renewed
the motion after resting their case. The trial judge granted Perkins' motion for
judgment of acquittal concerning the firearm offense alleged in Count Four but
denied all other motions.

The jury found all eight defendants guilty of Count One of the Superceding
Indictment, the conspiracy charge, on November 15, 2010. By special verdict, they



                                            3
       attributed the following drug quantities to . . . [Movant]: 50 grams or more of cocaine
       base . . . .

Id. at 595-97.

            STANDARD FOR FEDERAL HABEAS CORPUS PROCEEDINGS

       As a preliminary matter, it should be noted that a § 2255 motion is “fundamentally different

from a direct appeal.” United States v. Drobny, 955 F.2d 990, 994 (5th Cir. 1992). A movant in a

§ 2255 proceeding may not bring a broad-based attack challenging the legality of the conviction.

The range of claims that may be raised in a § 2255 proceeding is narrow. A “distinction must be

drawn between constitutional or jurisdictional errors on the one hand, and mere errors of law on the

other.” United States v. Pierce, 959 F.2d 1297, 1300-01 (5th Cir. 1992). A collateral attack is

limited to alleging errors of “constitutional or jurisdictional magnitude.” United States v. Shaid, 937

F.2d 228, 232 (5th Cir. 1991).        Mere conclusory allegations, which are unsupported and

unsupportable by anything else contained in the record, do not raise a constitutional issue in a habeas

proceeding. Ross v. Estelle, 694 F.2d 1008, 1011-12 (5th Cir. 1983).

                        INEFFECTIVE ASSISTANCE OF COUNSEL

       Movant asserts that he is entitled to relief based on several instances of ineffective assistance

of counsel. A convicted defendant’s claim that counsel’s assistance was so defective as to require

reversal of a conviction requires the defendant to show the performance was deficient and the

deficient performance prejudiced the defense so as to deprive the defendant of a fair trial. Strickland

v. Washington, 466 U.S. 668, 687 (1984). “Failure to make the required showing of either deficient

performance or sufficient prejudice defeats the ineffectiveness claim.” Id. at 700. A movant who

seeks to overturn his conviction on the grounds of ineffective assistance of counsel must prove his



                                                  4
entitlement to relief by a preponderance of the evidence. James v. Cain, 56 F.3d 662, 667 (5th Cir.

1995). The standard requires the reviewing court to give great deference to counsel’s performance,

strongly presuming counsel exercised reasonable professional judgment. Strickland, 466 U.S. at 690.

The right to counsel does not require errorless counsel; instead, a criminal defendant is entitled to

reasonably effective assistance. Boyd v. Estelle, 661 F.2d 388, 389 (5th Cir. 1981). See also Rubio

v. Estelle, 689 F.2d 533, 535 (5th Cir. 1982); Murray v. Maggio, 736 F.2d 279 (5th Cir. 1984).

       Movant must show “there is a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different. A reasonable probability is a

probability sufficient to undermine confidence in the outcome.” Strickland, 466 U.S. at 694.

Movant must “affirmatively prove,” not just allege, prejudice. Id. at 693. If he fails to prove the

prejudice component, the court need not address the question of counsel's performance. Id. at 697.

       To prevail on a claim of ineffective assistance of appellate counsel, a movant must show that,

had counsel performed differently, “there would have been revealed issues and arguments of merit

on the appeal.” Sharp v. Puckett, 930 F.2d 450, 453 (5th Cir. 1991), citing Strickland, 466 U.S. at

687. In “a counseled appeal after conviction,” “the key is whether the failure to raise an issue

worked to the prejudice of the defendant.” Sharp, 930 F.2d at 453. This standard has been affirmed

by the Supreme Court. See Smith v. Robbins, 528 U.S. 259, 285 (2000) (holding that the petitioner

must first show that his appellate attorney was objectively unreasonable in failing to find arguable

issues to appeal, and also a reasonable probability that, but for his counsel’s unreasonable failure to

file a merits brief raising these issues, he would have prevailed on his appeal).

       Furthermore, an appellate counsel’s failure to raise certain issues on appeal does not deprive

an appellant of effective assistance of counsel where the appellant does not show trial errors with


                                                  5
arguable merit. Hooks v. Roberts, 480 F.2d 1196, 1198 (5th Cir. 1973). Appellate counsel is not

required to consult with his client concerning the legal issues to be presented on appeal. Id. at 1197.

An appellate attorney’s duty is to choose among potential issues, using his judgment as to their

merits. Jones v. Barnes, 463 U.S. 745, 749 (1983). Every conceivable issue need not be raised on

appeal. Id.

Failure to Impeach Stacey Bellamy on Cross-Examination

       Movant claims trial counsel was ineffective for failing to impeach Government witness,

Stacy Bellamy, on cross-examination. Movant claims that when counsel for co-defendants cross-

examined Bellamy, Bellamy was exposed as untruthful. Movant contends that had his counsel’s

performance not been deficient, the jury would not have found Bellamy credible concerning the drug

amounts he attributed to Movant. As such, the jury would have been unable to convict Movant of

conspiracy involving 50 grams or more of crack cocaine.

       A defendant is entitled to “an opportunity for effective cross-examination, not cross-

examination that is effective in whatever way, and to whatever extent, the defense might wish.”

Delaware v. Van Arsdall, 475 U.S. 673, 679 (1986) (internal quotation omitted). “The Confrontation

Clause . . . is satisfied where defense counsel has been permitted to expose to the jury the facts from

which jurors, as the sole triers of fact and credibility, could appropriately draw inferences relating

to the reliability of the witness.” United States v. Restive, 8 F.3d 274, 278 (5th Cir. 1993) (internal

quotation omitted). Further, the failure of counsel to impeach a Government witness with prior

inconsistent statements does not constitute ineffective assistance of counsel when the defendant fails

to make a showing of prejudice. Daniels v. Maggio, 699 F.2d 1075, 1079 (5th Cir. 1982).




                                                  6
       Here, Movant concedes that his trial counsel cross-examined Bellamy. He further concedes

that attorneys for his co-defendants cross-examined Bellamy concerning specific drug amounts.

Movant’s complaint is that his counsel did not cross-examine Bellamy concerning the drug amount

attributable to Movant. However, Movant’s counsel challenged the drug amount at sentencing by

claiming that Bellamy’s testimony was unreliable. The court reviewed Bellamy’s trial testimony and

held that the Government had established that Movant was responsible for 280 grams or more of

crack cocaine. Movant fails to point to any evidence showing that the jury would have discounted

Bellamy’s testimony had counsel challenged him during cross-examination on the drug amounts.

Movant fails to show there is a reasonable probability that, but for counsel’s alleged unprofessional

errors, the result of the proceeding would have been different. Strickland, 466 U.S. at 694.

Failure to File Fed. R. Crim. P. 29 Motion at Close of Evidence

       Movant next claims trial counsel was ineffective by failing to move for judgment of acquittal

at the close of all evidence. Movant asserts the evidence failed to show that he was responsible for

50 grams or more of cocaine base. Movant contends Bellamy’s testimony was unreliable and should

not have been used by the jury to find Movant responsible for that amount of cocaine. Movant states

he was prejudiced because this was the last point in time to challenge Bellamy’s testimony

concerning the amount of drugs.

       When addressing prejudice in an ineffective assistance of counsel claim for failing to move

for a judgment of acquittal, a court should evaluate the sufficiency of the evidence as if counsel had

moved for judgment of acquittal at the close of the evidence. United States v. Rosales-Orozco, 8 F.3d

198, 200 (5th Cir. 1993). Consequently, the court must determine “whether, viewing the evidence

and the inferences that may be drawn from it in the light most favorable to the verdict, a rational jury


                                                   7
could have found the essential elements beyond a reasonable doubt.” United States v. Pruned-

Gonzalez, 953 F.2d 190, 193 (5th Cir.) cert. denied, 504 U.S. 9781 (1992).

          The court first notes that the Fifth Circuit considered the sufficiency of the evidence and

found the evidence was sufficient to find Movant guilty of the drug distribution conspiracy. Akins,

746 F.3d 590. Additionally, the record shows that counsel challenged the drug amount at sentencing,

arguing that Bellamy’s testimony was not credible or corroborated. Further, after counsel for one of

Movant’s co-defendants made a motion for judgment of acquittal, the court stated it was proceeding

as if all defendants had moved for judgment of acquittal at the close of evidence. The court

ultimately held Movant was responsible for 280 grams of cocaine base due, in part, to Bellamy’s

testimony. Movant fails to show the evidence was insufficient regarding drug quantity, Pruned-

Gonzalez, 953 F.2d at 193, or that there is a reasonable probability that, but for counsel’s alleged

unprofessional errors, the result of the proceeding would have been different. Strickland, 466 U.S.

at 694.

Failure to Comply with 21 U.S.C. § 851

          Movant also claims trial counsel was ineffective at sentencing for not objecting to the court’s

failure to comply with 21 U.S.C. § 851(c)(1). The record shows that the Government filed an

information stating its intent to offer evidence for enhancement purposes of Movant’s two prior drug

convictions. Movant contends the court erred by failing to hold an evidentiary hearing on the

enhancement since Movant filed a written response to the Government’s information. Movant cites

to 21 U.S.C. § 851(c)(1), which states that a hearing is required if the defendant “denies any

allegation of the information of prior conviction, or claims that any conviction alleged is invalid,”

and he files a written response to the information. The record reflects that Movant’s counsel filed


                                                    8
a written response pursuant to 21 U.S.C. § 851(c)(1). At sentencing, Movant’s counsel objected to

the Government’s use of the two prior convictions which were subsequently offered for enhancement

purposes (career offender). After reviewing the record, the court overruled the objection, and the

judgments for the prior convictions were entered as exhibits.

       Although Movant’s counsel did not specifically object to the court’s failure to conduct a

hearing, Movant has failed to show prejudice. Pursuant to 21 U.S.C. § 851(e), “[n]o person who

stands convicted of an offense under this part may challenge the validity of any prior conviction

alleged under this section [that] occurred more than five years before the date of the information

alleging such prior conviction.” The Government filed its information on September 24, 2010,

providing notice that it was moving to enhance Movant’s sentence. In the information, the

Government stated its intent to use drug convictions that occurred on September 8, 1999 and April

19, 2002 to support the enhancement. Movant’s counsel filed a written response to the information

on September 28, 2010. Because Movant’s prior convictions occurred more than five years before

the date of the information, the statute of limitations would have prevented Movant from challenging

the 1999 and 2002 convictions. Movant fails to show any error that affected his substantial rights

because any error by the court in not following the statutory procedural requirements of § 851 is

harmless since the five-year statute of limitations applies. United States v. Jenkins, 487 F.3d 279,

280-81 (5th Cir. 2007). Consequently, counsel cannot be found to have been ineffective for failing

to object to the court’s failure to conduct a hearing on this matter. Strickland, 466 U.S. at 694.

Failure of Appellate Counsel to Argue Illegal Sentence

       Movant contends the court violated the holding in United States v. Booker, 543 U.S. 220

(2005), by finding facts regarding the drug amounts attributable to Movant that were not found


                                                 9
beyond a reasonable doubt by the jury or admitted to by Movant. Specifically, Movant asserts that,

under the Fair Sentencing Act, the amount of drugs for which he could be held responsible must be

stated in the indictment and not found by the court at sentencing. Accordingly, Movant contends

appellate counsel was ineffective for failing to raise this issue on appeal.

       The Fair Sentencing Act of 2010 reduced the crack-to-powder cocaine disparity from 100 to

1, to 18 to 1. See Dorsey v. United States, 567 U.S. 260, 263 (2012). It is well settled that a

sentencing judge may find by a preponderance of the evidence all facts relevant to the determination

of a Guideline sentencing range, and all facts relevant to the determination of a non-Guidelines

sentence. United States v. Alonza, 435 F.3d 551, 553 (5th Cir. 2006); United States v. Mares, 402

F.3d 511, 519 (5th Cir. 2005).

       The jury found Movant was responsible for 50 grams or more of cocaine base. At

sentencing, after reviewing trial testimony, the court found that Movant was responsible for 280

grams. The court stated this was in accordance with the Fair Sentencing Act. The court also noted

it was not bound to 50 grams because the jury found Movant responsible for 50 grams or more of

cocaine base. The court found that Movant’s sentence was properly enhanced based on Movant’s

two prior drug convictions; thus, Movant faced a mandatory life sentence under the Guidelines. The

court did not violate Booker or the Fair Sentencing Act of 2010. As a result, appellate counsel cannot

be ineffective for failing to raise a frivolous claim. Koch v. Puckett, 907 F.2d 524, 527 (5th Cir.

1990) (counsel cannot be held to be ineffective for failing to argue frivolous claims). Movant fails

to show that, but for his counsel’s failure to raise this issue, he would have prevailed on appeal.

Robbins, 528 U.S. at 285.




                                                 10
                                    TRIAL COURT ERROR

       Movant claims the court erred which resulted in an illegal sentence. Movant specifically

claims the court erred “when it used judicial factfinding in its drug calculation, which it attributed

to [Movant] in violation of the Constitution of the United States’ decisions in Apprendi, Booker, and

their progeny, including Alleyne.” As demonstrated above, however, a sentencing judge is entitled

to find by a preponderance of the evidence all facts relevant to the determination of a Guideline

sentencing range or a non-Guideline sentencing range. Mares, 402 F.3d at 519. Additionally, Alleyne

was a direct criminal appeal and did not involve a retroactive application of a rule on collateral

review. Alleyne v. United States, 570 U.S. 99, 116 (2013). The Supreme Court did not declare that

Alleyne applies retroactively on collateral review or that Booker or Apprendi are retroactively

applicable on collateral review. In re Kemper, 735 F.3d 211, 212 (5th Cir. 2013). Movant fails to

show error.

       Moreover, it is well settled that a district court’s technical application of the Guidelines does

not give rise to a constitutional issue. United States v. Towe, 26 F.3d 614, 616 (5th Cir. 1994). Non-

constitutional claims that could have been raised on direct appeal, but were not, may not be asserted

in collateral proceedings. Id. Here, Movant could have raised this issue on direct appeal but did not

do so. Thus, he is procedurally barred from asserting the issue in the instant motion. Id. The

record was sufficiently developed at trial for the appellate court to be able to make a judgment.

Movant fails to show cause or prejudice for the default. United States v. Lopez, 248 F.3d 427, 433

(5th Cir. 2001) (defendant is barred from raising claims in his § 2255 motion that he failed to raise

on direct appeal unless he shows cause for the omission and prejudice resulting therefrom); see

Joseph v. Butler, 838 F.2d 786, 788 (5th Cir. 1988) (conclusory allegations and bald assertions are


                                                  11
insufficient to support the motion). Accordingly, this issue is also procedurally barred.

                                          CONCLUSION

        In sum, Movant fails to show there is a reasonable probability that, but for trial counsel’s

alleged unprofessional errors, the result of the proceeding would have been different. Strickland

at 694. Movant also fails to show that, but for appellate counsel’s failure to raise the alleged illegal

sentencing issue, he would have prevailed on appeal. Robbins, 528 U.S. at 285. Finally, Movant

fails to show the court erred.

        Accordingly, it is ORDERED that Movant’s motion to vacate, set aside, or correct sentence

pursuant to 28 U.S.C. § 2255 is DENIED.

        It is further ORDERED a Certificate of Appealability is DENIED. All motions by any party

not previously ruled upon are DENIED.

              .    SIGNED this the 19th day of March, 2019.




                                                              _______________________________
                                                              RICHARD A. SCHELL
                                                              UNITED STATES DISTRICT JUDGE




                                                  12
